Exhibit 10.2(I)

[OCF Version]

YAHOO! INC.

1995 STOCK PLAN

(AS AMENDED AND RESTATED APRIL 24, 2007)

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated
as of                     , 2009 (the “Date of Grant”), is made by and between
Yahoo! Inc., a Delaware corporation (the “Company”), and                     
(the “Grantee”).

WHEREAS, the Company has adopted the Yahoo! Inc. 1995 Stock Plan, as amended
(the “Plan”), pursuant to which the Company may grant Restricted Stock Units
that are subject to performance-based vesting conditions;

WHEREAS, the Company desires to grant to the Grantee the number of Restricted
Stock Units provided for herein;

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1. Grant of Restricted Stock Unit Award

(a) Grant of Restricted Stock Units. The Company hereby grants to the Grantee
                     Restricted Stock Units (such total number, the “Target
Number” of Restricted Stock Units; and one-third of Target Number being the
“Annual Target Number” of Restricted Stock Units for each of 2009, 2010 and
2011) on the terms and conditions set forth in this Agreement and as otherwise
provided in the Plan (the “Award”).

(b) Incorporation of Plan; Capitalized Terms. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Administrator shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

Section 2. Terms and Conditions of Award

The grant of Restricted Stock Units provided in Section 1(a) shall be subject to
the following terms, conditions and restrictions:

(a) Limitations on Rights Associated with Units. The Restricted Stock Units are
bookkeeping entries only. The Grantee shall have no rights as a stockholder of
the Company, no dividend rights and no voting rights with respect to the
Restricted Stock Units.

 

1



--------------------------------------------------------------------------------

(b) Restrictions. Restricted Stock Units and any interest therein, may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution. Any attempt to dispose
of any Restricted Stock Units in contravention of the above restriction shall be
null and void and without effect.

(c) Lapse of Restrictions. Subject to Sections 2(e) through 2(g) below, the
Restricted Stock Units credited to the Grantee for each Performance Year (as
defined in Exhibit A) pursuant to the performance-based vesting provisions set
forth in Exhibit A attached hereto shall vest and become non-forfeitable upon
the third anniversary of the Date of Grant; provided, however, that if a Change
in Control (as defined in Section 2(g)) occurs prior to the third anniversary of
the Date of Grant, the performance-based vesting requirements referred to in
this Section 2(c) shall not apply with respect to the year in which such Change
in Control occurs or any subsequent Performance Year, and the following
provisions shall apply: the number of Restricted Stock Units that shall vest
upon the third anniversary of the Date of Grant shall equal the sum of (i) the
number of Restricted Stock Units (if any) credited (or to be credited) to the
Grantee in accordance with Exhibit A with respect to Performance Year(s) ended
prior to the year in which the Change in Control occurs (“Credited Restricted
Stock Units”), plus (ii) the Annual Target Number of Restricted Stock Units for
the Performance Year in which the Change in Control occurs and any subsequent
Performance Year(s) (the “Remaining Uncredited Restricted Stock Units”). Any
Restricted Stock Units that do not vest in accordance with the foregoing
provisions of this Section 2(c) shall terminate as of the third anniversary of
the Date of Grant.

(d) Timing and Manner of Payment of Restricted Stock Units. As soon as
practicable after (and in no case more than seventy-four days after) the date
any Restricted Stock Units subject to the Award become non-forfeitable (the
“Payment Date”), such Restricted Stock Units shall be paid by the Company
delivering to the Grantee, a number of Shares equal to the number of Restricted
Stock Units that become non-forfeitable upon that Payment Date. The Company
shall issue the Shares either (i) in certificate form or (ii) in book entry
form, registered in the name of the Grantee. Delivery of any certificates will
be made to the Grantee’s last address reflected on the books of the Company and
its Subsidiaries unless the Company is otherwise instructed in writing. Neither
the Grantee nor any of the Grantee’s successors, heirs, assigns or personal
representatives shall have any further rights or interests in any Restricted
Stock Units that are so paid. Notwithstanding anything herein to the contrary,
the Company shall have no obligation to issue Shares in payment of the
Restricted Stock Units unless such issuance and such payment shall comply with
all relevant provisions of law and the requirements of any Stock Exchange.

 

2



--------------------------------------------------------------------------------

(e) Termination of Employment. The following provisions shall apply in the event
of the termination of the Grantee’s employment or service with the Company,
Parent or any Subsidiary:

(i) Except as expressly provided below in Section 2(e)(ii) or Section 2(g), in
the event of the termination of the Grantee’s employment or service with the
Company, Parent or any Subsidiary for any reason prior to the lapsing of the
restrictions in accordance with Section 2(c) hereof with respect to any of the
Restricted Stock Units granted hereunder, such portion of the Restricted Stock
Units held by Grantee shall be automatically forfeited by the Grantee as of the
date of termination. Neither the Grantee nor any of the Grantee’s successors,
heirs, assigns or personal representatives shall have any rights or interests in
any Restricted Stock Units that are so forfeited.

(ii) Notwithstanding the foregoing clause (i) but subject to Section 2(g) below,
in the event the termination of the Grantee’s employment is by the Company,
Parent or Subsidiary without Cause (as defined below) or due to the Grantee’s
death or Total Disability (as defined in the Plan), the Restricted Stock Units
shall vest as set forth below:

(A) Prior to a Change in Control. Prior to any Change in Control (as defined in
Section 2(g)), any Credited Restricted Stock Units credited (or to be credited)
to the Grantee in accordance with Exhibit A with respect to Company performance
for any Performance Year ended prior to the year in which such termination
occurs, to the extent then not vested, shall vest and become non-forfeitable as
of the date of such termination and shall be paid in accordance with
Section 2(d). Any Restricted Stock Units that do not vest in accordance with the
preceding sentence shall terminate as of the date of such termination of
employment.

(B) After a Change in Control. If such termination occurs after a Change in
Control (or, in the case of a termination without Cause, more than 12 months
after any Change in Control) but prior to the third anniversary of the Date of
Grant, the Restricted Stock Units subject to the Award that shall become vested
as of the date of termination shall equal the sum of (i) the number of Credited
Restricted Stock Units, plus (ii) the number of Remaining Uncredited Restricted
Stock Units multiplied by (y) a fraction, the numerator of which is the number
of whole months between January 1 of the year in which the Change in Control
occurs and the date of such termination of employment, and the denominator of
which is the number of whole months between January 1 of the year in which the
Change in Control occurs and December 31 of the third Performance Year; and any
Restricted Stock Units that do not vest in accordance with the foregoing
provisions of this clause (B) shall terminate as of the date of termination.

(iii) For purposes of this Agreement, “Cause” shall mean termination of the
Grantee’s employment with the Company based upon the occurrence of one or more
of the following which, with respect to clauses (1), (2) and (3) below, if
curable, the Grantee has not cured within fourteen (14) days after the Grantee
receives written notice from the Company specifying with reasonable
particularity such occurrence: (1) the Grantee’s refusal or material failure to
perform the Grantee’s job duties and responsibilities (other than by reason of
the Grantee’s serious physical or mental illness, injury or medical condition);
(2) the Grantee’s failure or refusal to comply in any material respect with

 

3



--------------------------------------------------------------------------------

material Company policies or lawful directives; (3) the Grantee’s material
breach of any contract or agreement between the Grantee and the Company
(including but not limited to any Employee Confidentiality and Assignment of
Inventions Agreement or similar agreement between Grantee and the Company), or
the Grantee’s material breach of any statutory duty, fiduciary duty or any other
obligation that the Grantee owes to the Company; (4) the Grantee’s commission of
an act of fraud, theft, embezzlement or other unlawful act against the Company
or involving its property or assets or the Grantee’s engaging in unprofessional,
unethical or other intentional acts that materially discredit the Company or are
materially detrimental to the reputation, character or standing of the Company;,
or (5) the Grantee’s indictment or conviction or nolo contendre or guilty plea
with respect to any felony or crime of moral turpitude. Following notice and
cure as provided in the preceding sentence, upon any additional one-time
occurrence of one or more of the events enumerated in that sentence, the Company
may terminate the Grantee’s employment for Cause without notice and opportunity
to cure. However, should the Company choose to offer the Grantee another
opportunity to cure, it shall not be deemed a waiver of its rights under this
provision. For purposes of this definition, the term “Company” shall include a
Parent or any Subsidiary of the Company.

(f) Corporate Transactions. The following provisions shall apply to the
corporate transactions described below:

(i) In the event of a proposed dissolution or liquidation of the Company, the
Award will terminate and be forfeited immediately prior to the consummation of
such proposed transaction, unless otherwise provided by the Administrator.

(ii) In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
the Award shall be assumed or substituted with an equivalent award by such
successor corporation, parent or subsidiary of such successor corporation;
provided that the Administrator may determine, in the exercise of its sole
discretion in connection with a transaction that constitutes a permissible
distribution event under Section 409A(a)(2)(v) of the Code, that in lieu of such
assumption or substitution, the Award shall be vested and non-forfeitable and
any conditions or restrictions on the Award shall lapse, as to all or any part
of the Award, including Restricted Stock Units as to which the Award would not
otherwise be non-forfeitable.

(g) Change in Control. The following provisions shall apply in the event of a
Change in Control prior to the third anniversary of the Date of Grant:

(i) In the event that, during the period of twelve (12) months following the
Change in Control, the Grantee’s employment is terminated by the Company, Parent
or any Subsidiary without Cause or by the Grantee for Good Reason (as defined
below), the Credited Restricted Stock Units and the Remaining Uncredited
Restricted Stock Units, to the extent outstanding and not then vested, shall
become fully vested as of the date of such termination.

 

4



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, “Change in Control” shall mean the first of
the following events to occur after the Date of Grant:

(A) any person or group of persons (as defined in Section 13(d) and 14(d) of the
Exchange Act) together with its Affiliates (as defined below), but excluding
(i) the Company or any of its subsidiaries, (ii) any employee benefit plans of
the Company or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company (individually a “Person” and collectively,
“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing 40% or more of the combined voting power of the Company’s then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
Affiliates);

(B) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than 50% of the combined voting power of the voting securities of the
Company, such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation; or

(C) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
provided, however, that a sale of the Company’s search business shall not
constitute a Change in Control, regardless of whether stockholders approve the
transaction.

(iii) For purposes of this Agreement, “Good Reason” shall be deemed to exist
only if the Company shall fail to correct within 30 days after receipt of
written notice from the Grantee specifying in reasonable detail the reasons the
Grantee believes one of the following events or conditions has occurred
(provided such notice is delivered by the Grantee no later than 30 days after
the initial existence of the occurrence): (1) a material diminution of the
Grantee’s then current aggregate base salary and target bonus amount (other than
reductions that also affect other similarly situated employees) without the
Grantee’s prior written agreement; (2) the material diminution of the Grantee’s
authority, duties or responsibilities as an employee of the Company without the
Grantee’s prior written agreement (except that change in title or assignment to
a new supervisor by itself shall not constitute Good Reason); or (3) the
relocation of the Grantee’s position with the Company to a location that is
greater than 50 miles from the Grantee’s current principal place of employment
with the Company, and that is also further from the Grantee’s principal place of
residence, without the Grantee’s prior written agreement, provided that in all
events the termination of the Grantee’s service with the Company shall not be

 

5



--------------------------------------------------------------------------------

treated as a termination for “Good Reason” unless such termination occurs not
more than six (6) months following the initial existence of the occurrence of
the event or condition claimed to constitute “Good Reason.” For purposes of this
definition, the term “Company” shall include a Parent or any Subsidiary of the
Company.

(iv) For purposes of this Agreement, “Affiliate” means, with respect to any
individual or entity, any other individual or entity who, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such individual or entity.

This Award of Restricted Stock Units shall not be subject to the acceleration of
vesting provisions of Section 2.5 of the Amended and Restated Yahoo! Inc. Change
in Control Severance Plan for Level I and Level II.

(h) Income Taxes. Except as provided in the next sentence, the Company shall
withhold and/or reacquire a number of Shares issued in payment of (or otherwise
issuable in payment of, as the case may be) the Restricted Stock Units having a
Fair Market Value equal to the taxes that the Company determines it or the
Employer is required to withhold under applicable tax laws with respect to the
Restricted Stock Units (with such withholding obligation determined based on any
applicable minimum statutory withholding rates). In the event the Company cannot
(under applicable legal, regulatory, listing or other requirements, or
otherwise) satisfy such tax withholding obligation in such method or in the
event that the Restricted Stock Units are paid in cash (as opposed to Shares),
the Company may satisfy such withholding by any one or combination of the
following methods: (i) by requiring the Grantee to pay such amount in cash or
check; (ii) by reducing the amount of any cash otherwise payable to Grantee with
respect to the Restricted Stock Units; (iii) by deducting such amount out of any
other compensation otherwise payable to the Grantee; and/or (iv) by allowing the
Grantee to surrender shares of Common Stock of the Company which (a) in the case
of shares initially acquired from the Company (upon exercise of a stock option
or otherwise), have been owned by the Grantee for such period (if any) as may be
required to avoid a charge to the Company’s earnings, and (b) have a Fair Market
Value on the date of surrender equal to the amount required to be withheld;. For
these purposes, the Fair Market Value of the Shares to be withheld or
repurchased, as applicable, shall be determined on the date that the amount of
tax to be withheld is to be determined.

Section 3. Miscellaneous

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee.

 

6



--------------------------------------------------------------------------------

(b) No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the employ of the
Company, a Parent or any Subsidiary or shall interfere with or restrict in any
way the right of the Company, Parent or any Subsidiary, which is hereby
expressly reserved, to remove, terminate or discharge the Grantee at any time
for any reason whatsoever, with or without Cause and with or without advance
notice.

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

(e) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

(f) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

(g) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

(h) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware.

(i) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the          day of                     , 2009.

 

YAHOO! INC. By:      Its:      [Insert Name]

Signature:     

Printed Name:     

Address:       

 

8



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE-BASED REQUIREMENTS

For each of 2009, 2010 and 2011 (each, a “Performance Year”), the Grantee shall
be credited with a number of Restricted Stock Units based on the Company’s
actual Operating Cash Flow (as defined below) for that Performance Year in
comparison with the Annual OCF Performance Target (as defined below) established
by the Administrator for that Performance Year. For each Performance Year, the
percentage of the Annual Target Number of Restricted Stock Units that shall be
credited for such Performance Year shall be determined based on the percentage
of the Annual OCF Performance Target achieved as set forth below

 

Actual OCF
as a Percentage of
Annual OCF Performance
Target

 

Percentage of Annual
Target Number of
Restricted Stock
Units Credited

Less than 85%   0% 85%   50% 100%   100% 105%   120% 115%   170% 120% or greater
  200%

The Annual Target Number of Restricted Stock Units will be credited to the
Grantee if the Company achieves 100% of the OCF Performance Target for that
Performance Year, with the maximum number of Restricted Stock Units that may be
credited for any Performance Year being 200% of the Annual Target Number. If the
Actual OCF as a Percentage of the Annual OCF Performance Target is between 85%
and 120% and falls between two of the performance levels identified in the table
above, the Percentage of the Annual Target Number of Restricted Stock Units to
be credited shall be determined by linear interpolation between the levels
stated in the chart above.

Any Restricted Stock Units credited to the Grantee pursuant to the foregoing
provisions shall continue to be subject to the vesting provisions set forth in
Sections 2(c), 2(e) and 2(g) of this Agreement. The Annual OCF Performance
Target for each year shall be established by the Administrator not later than
ninety (90) days after the start of such year and in all events at a time when
it is substantially uncertain whether the Target will be achieved. The
Administrator shall, following the end of each Performance Year, determine,
whether and the extent to which the applicable OCF Performance Target has been
satisfied. Such determinations by the Administrator shall be final and binding.
In no event shall the Grantee be credited more than 200% of the Annual Target
Number of Restricted Stock Units for any one Performance Year; and in no event
shall the Grantee be entitled to payment of more than 200% of the Target Number
of Restricted Stock Units subject to this Award.

 

1



--------------------------------------------------------------------------------

For purposes of the Award, the following definitions shall apply:

 

  •  

“Annual OCF Performance Target” means, with respect to each Performance Year,
the Operating Cash Flow target established by the Administrator for such
Performance Year for purposes of the Award.

 

  •  

“Operating Cash Flow” means the Company’s operating income before depreciation,
amortization and stock-based compensation expense as determined by the Company
on the basis of its annual financial statements; provided, however, Operating
Cash Flow shall be adjusted by the Administrator as follows:

 

  (a) increased or decreased to eliminate the financial statement impact of
acquisitions and costs associated with such acquisitions and the costs incurred
in connection with potential acquisitions that are required to be expensed under
Statement of Financial Accounting Standards (“SFAS”) No. 141 (revised 2007),
“Business Combinations” (“SFAS 141R”);

 

  (b) increased or decreased to eliminate the financial statement impact of
divestitures and costs associated with such divestitures and the costs incurred
in connection with potential divestitures that are required to be expensed under
SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”
(“SFAS 144”);

 

  (c) increased or decreased to eliminate the financial statement impact of any
new changes in accounting standards announced during the year that are required
to be applied during the year in accordance with GAAP;

 

  (d) increased or decreased to eliminate the financial statement impact of
restructuring charges that are required to be expensed (or reversed) under SFAS
No. 146, “Accounting for Costs Associated With Exit or Disposal Activities” &/or
SFAS No. 112, “Employers’ Accounting for Postemployment Benefits” &/or SFAS
No. 144, resulting from a corporate reorganization;

 

  (e) increased or decreased to eliminate the financial statement impact of
impairment charges that are required to be recorded under SFAS No. 142,
“Goodwill and Other Intangible Assets”; and

 

  (f) increased or decreased to adjust the foreign exchange translation impact
on Operating Cash Flow to reflect the foreign exchange rates in effect when the
Company’s OCF Performance Target is established.

 

2